Citation Nr: 0017914	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for cold trauma of the 
feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran served on active duty from October 1947 to 
January 1971.  This appeal arises from a May 1998 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO) 


FINDINGS OF FACT

1.  A heart disorder was not shown in service or for many 
years following separation from service; there is no 
competent medical evidence of a nexus between any currently 
diagnosed heart disorder and any incident of service; there 
is no objective evidence of residuals of cold trauma of the 
feet.  

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claims of service connection for a heart 
disorder or cold trauma of the feet are plausible.  

3.  VA has no statutory duty to assist a veteran in the 
development of facts pertinent to a claim that is shown to be 
not well grounded.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well grounded 
claim to service connection for a heart disorder or for cold 
trauma of the feet.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that a rating decision of the 
Columbia, South Carolina, regional office in March 1997 
denied service connection for frostbite of the feet.  The 
veteran was notified of the denial with respect to that 
issue.  In November 1997, the veteran submitted a statement 
to the RO again seeking service connection for residuals of 
frozen feet and adding a claim to service connection for a 
heart disorder.  The Board construes the veteran's statements 
as a notice of disagreement with the March 1997 denial of 
entitlement to service connection for frostbite of the feet.  
In view of this, the Board finds that the issue of service 
connection for cold trauma of the feet never became final and 
must be treated on a de novo basis.  While the RO treated the 
claim as an attempt to reopen a previously denied claim, in 
light of the basis of the following decision, no prejudice 
will entail to the veteran as a result of the Board's 
consideration of the claim on a de novo basis.  The RO found 
the evidence to be not new and material to reopen the claim 
on the same basis that the Board now finds the claim to be 
not well grounded, i.e., current frostbite residuals of the 
feet are not shown.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990). 

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In order for a claim 
for service connection to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1999) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After reviewing the evidentiary record concerning the issues 
of service connection for a heart disorder and cold trauma of 
the feet, the Board concludes that the veteran's claims for 
service connection for those conditions are not well 
grounded.

The service medical records show no treatments or complaints 
related to cold trauma of the feet.  In October 1967, the 
veteran reported chest pain after lifting heavy objects; 
there was no radiation of substernal pian, and this was 
described as a probable pulled muscle.  In December 1968, the 
veteran reported shortness of breath with exertion and sharp 
pain in the right side of the chest.  EKG was within normal 
limits, and the examiner determined that the veteran's 
complaints were likely due to obesity.  The separation 
examination in 1970 showed normal feet and heart 
examinations.

A VA examination in June 1971 showed no heart or foot 
pathology.  A coronary risk patient profile dated in June 
1992 is of record.  A VA general medical examination in 
February 1995 found isolated hypertension and obesity.  A 
November 1997 treatment record indicated that the veteran had 
received a pacemaker implant.  A VA cold injury protocol 
examination in April 1998 (including lower extremity arterial 
testing) found no evidence of residual frostbite injury or 
peripheral vascular disease, but rather musculoskeletal 
symptoms of both feet related to the veteran's arch and balls 
of his feet, and edema related to his general medical 
condition (cardiopulmonary problems and obesity).

The available objective medical evidence shows no treatment 
for a heart disorder or cold trauma of the feet during the 
veteran's period of active duty.  There is no objective 
evidence of residuals of cold trauma of the feet either 
during service or currently.  The veteran's current heart 
disorder was first demonstrated many years following 
separation from service, and it has not been medically 
associated with any incident of service.  

The veteran's lay statements to the effect that his claimed 
disorders began during service are not supported by objective 
medical evidence and are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His own statements as to medical 
diagnoses are not competent to render his claim well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
the absence of objective medical evidence to support the 
veteran's contentions, his claims are not well grounded.

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran has chronic residuals 
of cold trauma of the feet, or that his current heart 
disorder originated during or resulted from any incident of 
active service.  Based upon the foregoing, the Board 
concludes that he has failed to meet his initial burden of 
presenting evidence that his claims for service connection 
for those disabilities are plausible or otherwise well-
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Under these circumstances, the claims are denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1995) (en banc).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

